Kevin Kerr, OSB #080934
kevinkerr@schneiderlaw.com
Kerr Robichaux & Can-oll
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF OREGON



      SHAUN SAVAGE,                                                             3: 19-cv-0 1476-AC
             Plaintiff,
                                                                     ORDER FOR ATTORNEY
            V.                                                  FEES UNDER 42 U.S .C. § 406(b)

      COMMISSIONER OF SOCIAL SECURITY,
            Defendant.



          After considering Plaintiffs Unopposed Motion, Plaintiffs Motion is hereby granted as

follows: Kevin Ken-is allowed an attorney' s fee under the Social Security Act, 42 U.S.C . § 406(b),

in the amount of $34,639.50, to be paid out of the claimant's past-due benefits. Plaintiffs counsel

shall refund any portion of the $7,539.13, requested under the Equal Access to Justice Act, that is

received.

          Any funds withheld by the Commissioner in anticipation of an order under Section

406(b), less an administrative assessment pursuant to 42 US .C. 406(d), may be paid to NW

Disability benefits, LLC dba Ken Robichaux & Canoll (TID XX-XXXXXXX), 1 PO Box 14490,

P01iland, OR 97293, consistent with this order.

Ill


1
    F01merly known as Schneider Ken & Robichaux.
Dated this      9-1.; ~ ~
             ;l.,   of          , 2021.




                                  c)a
                                  Acosta
                         Unite - States Magistrate Judge
